                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,              :
                                        :
         V.                             :        No. 3:19-cr-64-1 (VLB)
                                        :
 ANTHONY WHYTE                          :
     Defendant.                         :        April 14, 2020
                                        :

        Ruling and Order Denying Defendant’s Motion to Suppress [Dkt. 1018]
        Before the Court is a Motion to Suppress filed by Defendant Anthony Whyte.

[Dkts. 1018 (Mot.), 1018-1 (Mem. Supp. Mot.)]. Mr. Whyte moves under Federal Rule

of Criminal Procedure 12 to suppress any evidence found during a warrantless

search on February 21, 2019 of Unit #10 (“Unit #10) in his apartment complex. He

also moves for a Franks hearing to explore missing facts in the affidavit supporting

the search warrant for the large safe found in Unit #10. The Government opposes

his motion. [Dkt. 1034]. For the reasons given below, the Court denies the motion.

   I.         Relevant Background

        A. Mr. Whyte and Unit #10

        Starting in 2017 until the time of the search, Anthony Whyte was a tenant at

Unit #14 of the relevant apartment complex, and he resided there. [Dkt. 1018-3

(3/11/2020 Whyte Aff.) at ¶ 2]. Amy Sarcia managed the complex. [Dkt. 1034-2

(Search Warrant: Feb. 21, 2019 Penagos Aff.) at ¶ 16]. There were numerous phone

calls between them. [Dkt. 1-1 (Feb. 19, 2019 Lawrie Master Aff.) at ¶¶ 236-246].

        Mr. Whyte was a tenant under written lease for Unit # 14 and paid $975.00 per

month. [Dkt. 1018-3 at ¶3]. In January of 2019, he spoke with Amy Sarcia about
leasing Unit #10, though at the time there was a tenant living there. Id. at 6. He paid

Ms. Sarcia $375, or half of the first month’s rent for the apartment. Id. at ¶7. Mr.

Whyte and Ms. Sarcia both had access to Unit # 10. Id. at ¶7. He obtained a key for

Unit # 10 from Ms. Sarcia. Id. at ¶9.

      He never paid utilities nor was he billed for utilities for Unit # 10. Id. at ¶ 10.

Mr. Whyte states that he never physically moved in to Unit #10, and he never put

any of his possessions, clothes, personal items, or a large safe in Unit #10. Id. at

¶8. He states that the items found in Unit #10 were not his. Id. at ¶¶ 10, 13.

      B. The Searches

      On February 21, 2019, Anthony Whyte and twelve other individuals, including

Amy Sarcia, were arrested pursuant to criminal complaints. [Dkt. 1]. At the time of

her arrest, Ms. Sarcia gave a post-Miranda statement in which she stated the

following:

      There was an empty apartment in her apartment building, identified by
      Sarcia as unit number 10, to which she and Whyte have access. Sarcia
      explained that Whyte intended to move his items into unit number 10
      the next month but had not fully moved into the unit at that time. The
      unit does not currently have any utilities. Sarcia provided written
      consent to enter the location she identified as unit number 10.
[Dkt. 1034-2 (Search Warrant: Feb. 21, 2019 Penagos Aff.) at ¶ 17]; see [Dkt. 1018-3

at ¶ 16]. In the interview, Sarcia also stated that she “occasionally used Apartment

10 to shower and change clothes, instead of driving home,” and that she “had

clothes in the apartment.” [Dkt. 1034-1 (Mar. 12, 2019 Devanney Report) at ¶4.].

      Immediately after the interview of Ms. Sarcia, an agent asked Mr. Whyte, who

was also detained, for the key to Unit # 10. Id. at ¶ 4. At the time, he denied having
a key and stated that he did not have access to that unit. Id. He declined to make

other statements. [Dkt. 1034-2 at ¶ 17].

      “In the initial search of Unit # 10, agents found a small amount of suspect

cocaine base and evidence of narcotics packing and distribution such as baggies,

cutting agent, and five digital scales,” as well as a large safe. [Dkt. 1034-2 at ¶19].

“Two narcotics detective canines… alerted to the presence of narcotics within [the

large safe]. Both of the detection canines have been trained to detect controlled

substances and are up-to-date on their certifications.” Id. “Sarcia denies any

knowledge” of the safe. Id.

      On the basis of the information stated, as well as other information in the

search warrant application affidavit, and the information in the Master Affidavit,

[Dkt. 1-1], the Court (Spector, M.J.) granted the application for a search warrant of

the safe. [Dkt. 1034-2 at 1-2].

      Mr. Whyte believes that agents opened the safe found in Unit #10 prior to

obtaining a search warrant for the same. [Dkt. 1018-3 at ¶3]. He did not consent to

a search of Unit # 10 or the safe. Id. at ¶ 16

      C. Indictment

      On March 5, 2019, a federal grand jury returned an indictment against twenty-

four defendants, including Mr. Whyte. [Dkt. 29]. The indictment charged Mr. Whyte

with conspiracy to distribute narcotics, as well as additional narcotics and firearms

violations. Id. The Government also charges that Ms. Sarcia laundered narcotics

proceeds for Mr. Whyte through her business and provision of multiple units. Id. at

¶¶ 31-33. On August 9, 2019, a federal grand jury returned a superseding indictment
against twenty defendants, including Mr. Whyte. [Dkt. 442]. The charges against

Mr. Whyte are the same. Id.

   II.      Motion to Suppress Evidence Found in Unit # 10

A. Legal Standard

         The law governing warrantless searches and the admissibility of evidence

seized during such searched is undisputed. The Fourth Amendment protects “the

right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures.” U.S. Const. amend. IV.

         The defendant must show that he had a legitimate expectation of privacy in

the place searched and items seized. See United States v. Osorio, 949 F.2d 38, 40

(2d Cir. 1991). Warrantless searches are presumptively unreasonable. Kentucky v.

King, 563 U.S. 452, 459 (2011). If the defendant succeeds in showing that the

officers conducted a warrantless search, the burden shifts to the Government to

show that the search fell within one of the exceptions to the warrant requirement.

United States v. Kiyuyung, 171 F.3d 78, 83 (2d Cir. 1999) (exceptions are

“specifically established and well-delineated”).

         A defendant bears the initial burden of proof on a motion to suppress, but

where the “defendant establishes some factual basis for the motion, the burden

of proof shifts to the Government to show that the search was lawful.” United

States v. Breckenridge, 400 F. Supp. 2d 434, 437 (D. Conn. 2005); United States v.

O’Neill, No. 15-CR-151W, 2016 WL 6802644, at *8 (W.D.N.Y. Nov. 17, 2016) (same).

Ultimately, the party carrying the burden must do so by a preponderance of the

evidence. O’Neill, 2016 WL 6802644, at *8.
B. Analysis

      Here, the parties agree that the Government did not obtain a warrant and that

Mr. Whyte had an expectation of privacy in Unit #10. The Government argues that

the search was a valid consent search.

   1. Standing

      Only defendants whose Fourth Amendment rights have been violated – that

is, who have a “legitimate expectation of privacy,” may bring motions to suppress.

Rakas v. Illinois, 439 U.S. 128, 143 & n.12 (1978). “Legitimation of expectations of

privacy by law must have a source outside of the Fourth Amendment, either by

reference to concepts of real or personal property law or to understandings that

are recognized and permitted by society.” Id. at n. 12. The Court finds that Mr.

Whyte had a legitimate expectation of privacy in Unit #10 because the unit was not

a public space (that is, it had a door with a lock), he had paid half of a month’s rent,

and he had received a key to the space.

   2. Consent Search

      [T]he Fourth Amendment does not forbid a warrantless search of
      private property pursuant to consent, voluntarily given, by the owner
      of the property, or by ‘another person who has authority to consent by
      reason of that person's ‘common authority over or other sufficient
      relationship to the premises,’ or by a person who in fact lacked
      authority to consent but who ‘reasonably appeared to the police to
      possess authority to consent to the search.’


United   States    v.   Ojudun,   915   F.3d   875,   883   (2d   Cir.   2019)   (quoting

United States v. McGee, 564 F.3d 136, 138 (2d Cir. 2009)). The Court finds that Ms.

Ferry had both actual and apparent authority to consent to the search of Unit # 10.

          i.      Actual Authority
       “Common authority” “rests… on mutual use of the property by persons

generally having joint access or control for most purposes, so that it is reasonable

to recognize that any of the co-inhabitants has the right to permit the inspection in

his own right and that the others have assumed the risk that one of their number

might permit the common area to be searched.” United States v. Matlock, 415 U.S.

164, 172 n.7 (1974). Even if a person has authority to consent to a search of a shared

space, she may not have authority to consent to “all areas or containers” in that

space. United States v. Buettner-Janusch, 646 F.2d 759, 766 (2d Cir. 1981) cert.

denied, 454 U.S. 830 (1981). “If a specific area is in fact surrounded by an

independent privacy interest, a government agent must either obtain a warrant to

search it or is required to bring his examination within one of the exceptions to the

warrant requirement.” Id.

      “In general, a landlord does not have common authority over an apartment

or other dwelling unit leased to a tenant.” United States v. Elliott, 50 F.3d 180, 186

(2d Cir. 1995); see Chapman v. United States, 365 U.S. 610 (1961). “A landlord does,

however, have authority to consent to a search by police of dwelling units in his

building that are not leased.” Id. And, where no rent is paid, no mention made of a

landlord-tenant relationship, and there is no evidence that a location is occupied

for any other purpose than that of the conspiracy, the proper lens is not that of a

landlord-tenant relationship. See United States v. Wixom, 441 F.2d 623, 625 (7th Cir.

1971) (finding valid consent by owner although there was evidence of an oral lease

where there was no evidence that the house was occupied for any purpose other

than counterfeiting operation, no rent was paid, owner did not mention landlord-
tenant relationship to officers, and owner was participant in counterfeiting scheme

and often went to residence to observe,).

      Here, the parties agree Mr. Whyte and Ms. Sarcia had access to Unit #10.

[Dkt. 1018-3 at ¶ 7-8]. Mr. Whyte does not contest that Ms. Sarcia had clothes in the

apartment, nor does he contest that Ms. Sarcia told interviewing agents that she

kept clothes in the apartment and that she “occasionally used Apartment 10 to

shower and change clothes, instead of driving home.” [Dkt. 1034-1 (Mar. 12, 2019

Devanney Report) at ¶4.]. The fact that she showered in the space demonstrates

that Ms. Sarcia was confident of her control over it, as does the fact that she stored

her possessions there. On the basis of these undisputed facts, the Court finds that

Ms. Sarcia had joint access to and control of the space for most purposes, such

that she had common authority to consent to a search.

      At one point in his memorandum of law, Mr. Whyte seems to argue that the

proper lens of analysis is the landlord-tenant relationship, arguing that “the

apartment was leased to Whyte,” referring himself to a “tenant,” and stating “there

is no written lease that might have granted the landlord consent to enter or to grant

that consent to others.” [Dkt. 1018-1 at 6]. But while Mr. Whyte declares in his

affidavit that he gave Ms. Sarcia half a month’s rent and had a key to Unit #10, he

does not state in his affidavit that he had leased Unit #10, that he ever paid a full

month’s rent, or what the term of any lease would have been. [Dkt. 1018-3 at 3]. 1 He



1 In contrast, he does state that he had a written lease for Unit #14. Id. His
memorandum of law suggests that he did not have a written lease for Unit #10:
“There is no written lease that might have granted the landlord consent to enter or
grant that consent to others.” [Dkt. 1018-1 at 6].
states he “never physically moved in” to Unit #10, he “never put any of [his]

possessions” there, he “never paid utilities nor was [he] ever billed for them” for

the unit, and that none of the “items identified in that Unit” were his. Id. at ¶¶7-13.

Here, where Mr. Whyte had not moved in to Unit # 10, paid no more than half a

month’s rent, and Ms. Sarcia had extensive access to the apartment as detailed

above, the Court finds Ms. Sarcia was not simply a landlord or apartment manager,

but instead someone with much wider access and control. See Wixom, 441 F.2d at

625.

          ii.   Apparent Authority

       If a person does not in fact have authority to consent, a warrantless search

is still valid when, by “an objective standard: … the facts available to the officer at

the moment ... ‘warrant a [person] of reasonable caution in the belief’ ” that the

consenting party had authority over the premises. Illinois v. Rodriguez, 497 U.S.

177, 188 (1990). In United States v. Elliott, 50 F.3d 180 (2d Cir. 1995), the Second

Circuit found that police officers’ belief that a landlord had authority to consent to

a search of a bedroom was reasonable where the landlord claimed the bedroom

was unleased and had previously authorized the officers to enter vacant bedrooms

in the same building. Id. at 187.

       Here, at the time prior to the search, Ms. Sarcia told law enforcement “that

there was an empty apartment in her apartment building, identified by Sarcia as

unit number 10, to which she and Whyte have access. Sarcia explained that Whyte

intended to move his items into unit number 10 the next month but had not fully

moved into the unit at that time. The unit does not currently have any utilities.
Sarcia provided written consent to enter the location she identified as unit number

10.” [Dkt. 1034-2 at ¶ 17]. In the interview, Sarcia also stated that she “occasionally

used Apartment 10 to shower and change clothes, instead of driving home,” and

that she “had clothes in the apartment.” [Dkt. 1034-1 (Mar. 12, 2019 Devanney

Report) at ¶4.]. Immediately after the interview of Ms. Sarcia, an agent asked Mr.

Whyte, who was also detained, for the key to Unit # 10. Id. at ¶ 4. At the time, he

denied having a key and stated that he did not have access to that unit, though

officers found a key for the unit in his possession Id.

      In addition to Ms. Sarcia’s actual authority discussed above, the Court also

finds that the facts available to law enforcement at the moment would warrant a

person of reasonable caution in the believe that Ms. Sarcia had authority over Unit

# 10. Ms. Sarcia stated that she had access to Unit #10, including as a space to

shower and store clothes; that Mr. Whyte intended to, but had not fully moved into

the unit; and Mr. Whyte denied having access to the apartment. For these reasons,

the Court also finds that Ms. Sarcia had apparent authority over the apartment.

          iii.   Consent

      If two residents are physically present during the search of their dwelling,

and one expressly denies consent to search, the other’s consent is not valid.

Georgia v. Randolph, 547 U.S. 103, 122-23 (2006). If the objecting party is absent

when another person validly consents, the objection does not undermine the

consent. Fernandez v. California, 571 U.S. 292, 294 (2014). A person’s consent may

be valid even if the defendant is present and the police do not ask the defendant

for consent. United States v. Matlock, 415 U.S. 164(1974).
          Mr. Whyte does not contest that Ms. Sarcia voluntarily consented to the

search of the apartment. Mr. Whyte does not contend that he objected to the search

of the apartment, only stating that he did not “consent” to its search. See [Dkt.

1018-2 at ¶ 16]. Therefore, Whyte does not raise an issue of fact as to whether there

was an objection to the search. Given its findings above regarding Ms. Sarcia’s

authority to consent, the Court finds that the undisputed facts establish that the

consent search was valid. See Matlock, 415 U.S. 164

   Since the affidavit and other evidence Mr. Whyte submitted do not “create a

dispute over any material fact” going to validity, the Court does not hold a hearing

before denying Mr. Whyte’s motion to suppress. United States v. Caming, 968 F.2d

232, 236 (2d Cir. 1992); see United States v. Pena, 961 F.2d 333, 339 (2d Cir. 1992)

   III.      Motion for Franks Hearing as to Large Safe found in Unit #10

   A. Standing

          Mr. Whyte states in his affidavit that “the large gun safe and its contents in

Unit #10 were not mine.” [Dkt. 1018-3 at ¶ 10]. Taken at face value, the statement

establishes that Mr. Whyte does not have standing to move for a Franks hearing as

to the large safe. See Rakas, 439 U.S. at 143 & n.12. However, the Court goes on to

the merits.

   B. Legal Standard

          The search of the large safe found in Unit #10 was pursuant to a search

warrant. [Dkt. 1034-2 at 1-2]. “A magistrate's “determination of probable cause

should be paid great deference by reviewing courts.” Illinois v. Gates, 462 U.S. 213,

236. (1983). A Franks hearing is required if – and only if – “the defendant makes a
substantial preliminary showing that a false statement knowingly and intentionally,

or with reckless disregard for the truth, was included by the affiant in the warrant

affidavit, and… the allegedly false statement is necessary to the finding of probable

cause.” Franks v. Delaware, 438 U.S. 154, 155–56, 171-72 (1978); see United States

v. Martin, 426 F.3d 68, 74 (2d Cir. 2005) (finding no hearing required because, even

after correcting affidavit for erroneous statement, remaining facts supported

probable cause).

    C. Discussion

       Mr. Whyte argues for a Franks hearing on two grounds: that the warrant

affiant failed to include any details of any effort to seek consent from Whyte to

search either Unit #10 or the gun safe, and that the warrant affiant mispresented

Ms. Sarcia’s ability to consent to the search of Unit # 10. [Dkt. 1018-1 at 3-5]. As to

the second point, Mr. Whyte argues that he would be the only person entitled to

assert a privacy interest in Unit #10, and that the affidavit fails to state that Mr.

Whyte had leased the apartment, 2 incorrectly states that Ms. Sarcia is an

owner/operator instead of a manager, and does not elaborate on the joint access

that she and Mr. Whyte shared to Unit # 10. [Dkt 1018-1 at 5-7].

    The warrant affidavit states, in relevant part, as follows:

          At the time of her arrest, Sarcia gave a post-Miranda statement in
       which she stated that there was an empty apartment in her apartment
       building, identified by Sarcia as unit number 10, to which she and
       Whyte have access. Sarcia explained that Whyte intended to move his
       items into unit number 10 the next month but had not fully moved into
       the unit at that time. The unit does not currently have any utilities.
       Sarcia provided written consent to enter the location she identified as

2As discussed above, Mr. Whyte does not declare in his affidavit that he leased
Unit #10. See [Dkt. 1018-3].
      unit number 10. At the time Sarcia gave consent, Mr. Whyte was in
      another unit in the apartment complex, had been placed under arrest,
      and had informed officers that he declined to make any statements.


   [Dkt. 1034-2 (Search Warrant: Feb. 21, 2019 Penagos Aff.) at ¶ 17]. The warrant

affidavit further states that Ms. Sarcia “owns/operates an apartment building in

which Anthony Whyte resides and distributes/stores narcotics.” Id. at ¶16. The

warrant affidavit also states that “Sarcia denied any knowledge” of the gun safe,

thereby informing the Magistrate Judge that she did not claim to be able to consent

to a search of the safe. Id. at ¶19.

      The Court finds that the search warrant contained additional information

sufficient to independently show probable cause, so that the statements

concerning Ms. Sarcia’s consent or Mr. Whyte’s connection to the apartment were

not essential to the probable cause determination. The Court has already

considered and found that the search of Unit # 10 was valid. Within Unit # 10,

officers located “a small amount of suspect cocaine base and evidence of

narcotics packing and distribution such as baggies, cutting agent, and five digital

scales.” Id. at ¶19. Further, the affidavit states that “two narcotics detective canines

have alerted to the presence of narcotics within [the large safe]. Both of the

detection canines have been trained to detect controlled substances and are up-

to-date on their certifications.” Id. These statements are sufficient in themselves to

establish probable cause, and so are an independent reason to deny Mr. Whyte’s

motion for a Franks hearing.

      As to Mr. Whyte’s first point, the Court finds that the warrant affidavit

accurately stated that Mr. Whyte “declined to make any statements,” and did not
misrepresent that Mr. Whyte had given consent to search. As to his second point,

the Court has found that Ms. Sarcia had the ability to consent to search, and so the

possible falsity of any individual statement is immaterial. See Section II, supra.

   IV.      Contested Facts

         Mr. Whyte does gesture towards contesting two facts.

         First, in his memorandum of law, he contests where the key to Unit #10 was

found: he claims that, contrary to the Government’s search warrant affidavit, the

key was placed in his apartment after a search and came from elsewhere, possibly

Mr. Whyte’s keychain or his personal possession. [Dkt. 1018-1 at 5]. His affidavit

only states he had “obtained a key for Unit #10 from Amy Sarcia,” see [Dkt. 1018-

3] however, and so is insufficient to create a dispute of fact about its location, let

alone one that goes to a material issue.

         Second, Mr. Whyte states that “he believes that agents opened the gun safe

prior to obtaining a search warrant for the same.” [Dkt. 1018-3 at ¶15]. He does not

state the basis for that belief, nor how he could make the statement from personal

knowledge when he was not in Unit # 10 at the time the safe was opened. Mr.

Whyte’s unfounded conjecture alone is insufficient to create a dispute of fact.

   V.       Conclusion and Order

         For the reasons given, the Court DENIES Mr. Whyte’s motion to suppress.

                                                                     It is so ordered.

                                                         _________/s/____________
                                                 Honorable Vanessa L. Bryant

                                                       District of Connecticut

Dated at Hartford, Connecticut: April 14, 2020
